DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 as filed 05/14/2020 are the current claims hereby under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the specified user” in line 8. There is insufficient antecedent basis for the limitation “the specified user.” It is unclear who the specified user is. For the purpose of examination, the specified user will be interpreted as “a specified user.”
Claim 7 recites the limitation “building the first blood pressure model according to said first physiological data by performing a deep learning algorithm, said second physiological data and said first blood pressure data” which appears to include a grammatical error which renders the scope of the claim indefinite. The claim reads “building the first blood pressure model according to said first physiological data by performing a deep learning algorithm, said second physiological data and said first blood pressure data.” It is unclear what the limitations the “said second physiological data and said first blood pressure data” impart on the claims. It appears to the examiner that the claim should read “building the first blood pressure model according to said first physiological data by performing a deep learning algorithm using/with/based on said second physiological data and said first blood pressure data.” For the purpose of examination, the deep learning algorithm will be based on at least the first physiological data first physiological data only. 
Claims 2-10 are each ultimately dependent on one of claims 1 and 7, inherit and fail to remedy the indefiniteness above, and are likewise rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160270739 A1) in view of Huang (WO 2017092020 A1).
Regarding Claim 1, Wu discloses a method for dynamically switching blood pressure measurement models (Abstract), adapted to (the following limitations in the preamble are an intended use of the method and are not given any patentable weight. For the sake of compact prosecution, they will be mapped as Wu does disclose the elements) a wearable blood pressure measurement device ([0024], electronic apparatus 100) with a biosignal sensing assembly ([0024], sensor unit 110) and a processor ([0024], processing unit 130), wherein said biosignal sensing assembly comprises two exposed electrodes (See Fig. 1, three electrodes, PA/PB/PC, are all disposed on an exterior surface of the device), with said method comprising:
obtaining a potential difference by said two exposed electrodes ([0037], the third sensed signal are sensed or not is detected or not. That is, whether the third electrode PC of the sensor unit 110 being well contacted by the detected object or not is detected in the step S330. The third sense signal is a Voltage difference between the third electrode and the first electrodes similar to the second sensed signal described in [0036]);
determining whether the potential difference is smaller than a potential threshold by the processor ([0037], whether the third sensed signal are sensed or not is detected or not. A “detected” third sensed signal, similar to the description in [0036] above the first and second sensed signals being detected, created a voltage difference between the first and third electrodes that can be detected. In [0036], when a voltage difference between the first and second sensing signals above a threshold [the systems determines both electrodes are in contact]);
obtaining a first biosignal of the specified user by the biosignal sensing assembly when the potential difference is smaller than the potential threshold ([0036], step 320 can be executed, and the PPG sensor 120 can be enabled. Step S320 only occurs while the third electrode is not in contact with the subject, and thus, the voltage difference is not above the threshold);
calculating a first value by the processor according to at least the first biosignal ([0027], processing unit 130 may process the first and second sensed signals and the PPG signal to obtain the information related to physiological characteristic);
obtaining a second biosignal of the specified user by the biosignal sensing assembly when the potential difference is not smaller than the potential threshold ([0037], If the third sensed signal is sensed (which is the voltage difference between the first and third electrode being greater than a threshold), the step S340 can be executed. In [0039]], the processing unit 130 may obtain the information related to physiological characteristic by the first, second sensed signals and the third sensed signal), 
wherein types of the first and second biosignal are different (the first biosignal is a PPG signal as described in [0032] and the second biosignal is an electrocardiogram (ECG) signals as described in [0026]); and
calculating a second value by the processor according to the second biosignal ([0027], processing unit 130 may process the first, second and third sensed signals to obtain the information related to physiological characteristic).
However, Wu does not explicitly disclose calculating a first blood pressure value by the processor according to at least the first biosignal and a first blood pressure model and outputting a first blood pressure value; and calculating a second blood pressure value by the processor according to the second biosignal and a second blood pressure model and outputting a second blood pressure value.
Huang teaches a blood pressure measurement method comprising calculating a first blood pressure by a processor according to at least a first biosignal and a first blood pressure model (pdf page 6, Huang teaches calculating a SBP and DBP based on the PTT which is calculated from an ECG signal, which is the first biosignal, according to the PTT blood pressure calculation model, which is the first blood pressure model) and outputting a first blood pressure value (pdf page 9, display module 34 is configured to display a blood pressure measurement value of the user); and 
and calculating a second blood pressure value by the processor according to the second biosignal and a second blood pressure model (pdf page 7, Huang teaches calculating a blood pressure value based on the PPG signal only, which is the second biosignal, according to a PPG blood pressure calculation model, which is the second model) and outputting a second blood pressure value (pdf page 9, display module 34 is configured to display a blood pressure measurement value of the user).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wu including measuring general first and second physiological information to specifically calculate blood pressures as taught by Huang to monitor a hypertension effectively as taught by Huang (pdf page 1). One of ordinary skill in the art would recognize that substituting blood pressure measurements based on ECG and PPG measurements as taught by Huang for the general characteristics determined from ECG and PPG measurements in the method of Wu would yield only predictable results. 

Regarding Claim 2, as described above, the potential difference being smaller than the potential threshold is used to determine if the electrodes are contacting the user. Huang (see pages 5-6 of the pdf) equivalently teaches it is first determined that the contact state of the ECG is normal. That is, when in combination with Wu, it is determined that the potential difference is smaller than the potential threshold (pdf page 5, determined whether the lead connection state of the ECG signal is normal). In the following method, when the lead connection is normal, Huang teaches obtaining said second biosignal by a biosignal sensing assembly (pdf page 6, the PPG signal acquired synchronously [with the ECG signal]) and wherein calculating said first blood pressure comprises: calculating said first blood pressure according to said first biosignal, said second biosignal and said first blood pressure model (pdf page 6 describes calculating the blood pressure based on the PTT blood pressure calculation model. The PTT is determined from the ECG and PPG information).

Regarding Claim 3, Wu further discloses wherein said first biosignal is an electrocardiography signal ([0026], the first, second, and third sensed signals are electrocardiogram (ECG) signals); and said second biosignal is a photoplethysmography signal ([0027], PPG signal).

Regarding Claim 4, Wu further discloses wherein said first biosignal is an electrocardiography signal ([0026], the first, second, and third sensed signals are electrocardiogram (ECG) signals); and said second biosignal is a photoplethysmography signal ([0027], PPG signal).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160270739 A1) and Huang (WO 2017092020 A1) as applied to claim 1 above, and further in view of Kawachi (US 20130310659 A1) and Choi (US 20160235341 A1).
Regarding Claim 5, modified Wu teaches the method for dynamically switching blood pressure measurement models as recited in claim 1 as described above, and Wu further discloses wherein said wearable blood pressure measurement device further comprises a motion sensor ([0042], mobile electronic apparatus 500 includes a sensor unit 510, a PPG sensor 520, a processing unit 530, and a motion sensor 540).
However, Wu does not explicitly teach before obtaining said potential difference by said two exposed electrodes, said method further comprises: obtaining a momentum of said wearable blood pressure measurement device by said motion sensor; determining whether said momentum value is bigger than a momentum threshold by the processor; and generating a reminding signal for reminding that the specified user contacts said two exposed electrodes, when said momentum value is bigger than the momentum threshold.
Kawachi teaches a blood pressure measure device ([0003], blood pressure measuring device), wherein before obtaining said potential difference by said two exposed electrodes , said method further comprises: obtaining a momentum of said wearable blood pressure measurement device by said motion sensor ([0096], movement is detected by the sensor 361); determining whether said momentum value is bigger than a momentum threshold by the processor ([0096], acceleration that is a predetermined reference value or greater is applied to the casing 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wu to include turning on based on a motion signals as taught by Kawachi to prevent measurement from being started against the intention of the user (Kawachi [0096]). 
Choi teaches an electronic device and a method of measuring biometric information ([0002]) comprising generating a reminding signal for reminding that the specified user contacts said two exposed electrodes when a measurement is initiated ([0241], the controller 1290 may display a screen for guiding the second measurement pose on the screen of the display unit 1270. For example, an action which the examinee should take and matters which the examinee should attend to may be displayed through graphics and a notification statement (for example, “Bring an index finger and a middle finger into contact with the electrode. Do not put the left and right hands together” and “Raise your elbows up to shoulder-level”) on the screen of the display unit 1270). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including beginning a measurement based on a momentum being greater than a threshold as taught by Kawachi to include generating a reminding signal about proper measurement pose and taught by Choi to ensure that the subject is in the most accurate pose for the measurement (Choi [0241]).

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160270739 A1) and Huang (WO 2017092020 A1) as applied to claim 1 above, and further in view of Wei (US 20200201971 A1).
Regarding Claims 6 and 7, modified Wu teaches the method as recited in claim 1 as described above. 
However, modified Wu does not teach wherein before obtaining the potential difference by said two exposed electrodes, said method further comprises: obtaining a plurality of first physiological data, a plurality of second physiological data and a plurality of first blood pressure data from a plurality of general users; building the first blood pressure model according to said first physiological data and said first blood pressure data by performing a deep learning algorithm; and building the second blood pressure model according to said second physiological data and said first blood pressure data by performing the deep learning algorithm.
Wei teaches a method for measuring blood pressure based on ECG and PPG signals ([0010]) comprising, before performing a measurement on a specific subject, obtaining a plurality of first physiological data, a plurality of second physiological data and a plurality of first blood pressure data from a plurality of general users ([0093], In 802, multiple physiological data relating to multiple subjects may be acquired… the physiological signals may include a physiological electronic signal (e.g., a PPG, an ECG) and a physiological non-electronic signal (e.g., a blood pressure)); and
building the first blood pressure model according to said first physiological data and said first blood pressure data ([0095], In 806, a machine learning model may be trained based on the physiological feature ensembles corresponding to the multiple subjects to generate a first model) by performing a deep learning algorithm ([0095], In some embodiments, the machine learning model may include… a deep learning model). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wu to include generating a model using deep learning from a plurality of users beforehand as taught by Wei to increase the accuracy of the system. 
However, Wei does not explicitly teach building a second blood pressure model according to second physiological data and said first blood pressure data by performing the deep learning algorithm
Wei does suggest that a first model may indicate a relationship between the blood pressure and the PPG signal ([0098]) and a first model may be generated to estimate blood pressure from multiple physiological signals ([0098]). In combination with Wu and Huang, who both include at least two models, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wei to generate the second method similarly to the first as taught by Wei to improve the accuracy of each model. Wei teaches gathering the same data as Wu and Huang (ECG and PPG) and generating models to estimate blood pressure based on one or at least two of the physiological signals. 

Regarding Claim 10, Wei further teaches wherein said deep learning algorithm is a convolutional neural network which adopts multilayer perceptron as a regressor ([0095], The deep learning model may include…a convolutional neural network (CNN) model).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160270739 A1) and Huang (WO 2017092020 A1) as applied to claim 1 above, and further in view of Yang (CN 108498089 A).
Regarding Claims 8 and 9, modified Wu teaches the method for dynamically switching blood pressure measurement models as recited in claim 6 as described above.
However, modified Wu does not teach wherein after building the first blood pressure model, said method further comprises: obtaining a third physiological data of the specified user by said biosignal sensing assembly; generating a first estimated blood pressure data according to said third physiological data and said first blood pressure model; obtaining a second blood pressure data of the specified user by another blood pressure measurement device; calculating an error according to said second blood pressure data, first estimated blood pressure data and a loss function; and building a first specified blood pressure model by calibrating said first blood pressure model with the error.
Yang teaches a method for calculating blood pressure using depth-based learning (Abstract) comprising: obtaining a third physiological data of a specified user by a biosignal sensing assembly (Pdf page 7, collecting pulse signal); generating a first estimated blood pressure data according to said third physiological data and said blood pressure model (pdf page 8 describes using the trained model to output an estimate of the blood pressure based on the PPG signal); obtaining a second blood pressure data of the specified user by another blood pressure measurement device (pdf page 8, the blood-pressure meter to obtain the true blood pressure value corresponding to each data); calculating an error according to said second blood pressure data, first estimated blood pressure data and a loss function (pdf pages 8-9, steps 8-11 describe determining an error based on the predicted blood pressure and the actual blood pressure based on a loss function); and building a first specified blood pressure model by calibrating said blood pressure model with the error (pdf page 9, steps 12-13 describe repeating the steps to minimize the error until the model has been calibrated to the specific user). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Wei of generating a population model to include the steps of calibrating the model based on an individual user as taught by Yang to achieve precision in the blood pressure measurement and create a robust model as taught by Yang (pdf page 6). While Yang does not explicitly disclose a first and second blood pressure model, Yang’s method of calibrating a model is not limited to one model and can be used on both models when in combination with Wu, Huang, and Wei to improve accuracy of each model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791